 In the Matter of DEDMAN FOUNDRY & MACHINE COMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOIn the Matter of DEDMAN FOUNDRY & MACHINE COMPANYandUNITEDBROTHERHOODOF WELDERS, CUTTERS AND HELPERS OF AMERICACasesNos. R-5598 and R-5299 respectivelySUPPLEMENTAL DECISION ,CERTIFICATION OF REPRESENTATIVESANDSECOND DIRECTION OF ELECTIONSeptember14, 1.91E3On June 30, 1943, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceeding,'and on July 30,1943, issued an Amendment to Direction of Elections.Pursuant to the Direction of Elections and the Amendment to Direc-tion of Elections,elections by secret ballot were conducted on August 4,1943,under the direction and supervision of the Regional Director forthe Sixteenth Region(Fort Worth,Texas).On August 6, 1943, theRegional Director,acting pursuant to Article III, Section 10, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties a Report on OrderedElections.As to the balloting and its results, the Regional Director reportedas follows :A.WeldersTotal on eligibility list-------------------------------------- 12Total ballots cast------------------------------------------- 12Total ballots challenged-------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted------------------------------------ 12Votes cast for United Brotherhood of Welders, Cutters andHelpers of America -------------- ----------------------5Votes cast for United Steelworkers of America, affiliated withCIO --------------------------------------------------7Votes cast for neither ------- ---------------- -------------0150 N. L. R. B. 1019.52 N. L. R. B., No. 104.609 610DECISIONS OF NATIONAL LABOR R'ELATIONS' BOARDB MachinistsTotal on eligibility list______________________________________10Total ballots cast--------- -- --------------------- -- -9Total ballots challenged_____________________________________0Total void ballots0Total valid votes counted9Votes cast for United Steelworkers of America, CIO___________1Votes cast for International Association of 'Machinists -________8Votes cast for Int'l Molders & Foundry Workers Union of N. A.(AFL) -------------------------- -----------------------0Votes cast for none------------------------------------------0C.Remaining production and maintenance employeesTotal on eligibility list______________________________________181Total ballots cast-------------------------------------------146Total ballots challenged_____________________________________0Total void ballots-------------------------------------------0Total valid votes counted___________________________________146Votes cast for United Steelworkers of America, CIO -----------85Votes cast for Int'l Molders & Foundry Workers Union of N. A.(AFL) --------------------------------------------60Votes cast for neither---------------------------------------1On August 9, 1943, the International Molders & Foundry WorkersUnion of North America, affiliated with the American Federation ofLabor, herein called the Foundry Workers,2 filed Objections to theConduct of the Ballot and Election Report, which are substantially asfollows :'1.The fact that the official ballots were not in all respects exactcopies of the sample ballots displayed in the election notices confusedthe employees.2.The Foundry Workers had made no claim to represent the em-ployees voting in the "B" group,and the fact that the Foundry Work-ers' name appeared on the "B"ballot caused misunderstanding amongthe employees and prejudiced them against the Foundry Workers.3.The Foundry Workers renews the contentionthat its bargain-ing agreement with the Company is a bar to the election.On August 20, 1943, the Regional Director issued and duly servedon the parties his Report on Objections to Conductof the Ballot andElection Report, in which he found that the objections raise no sub-stantial or material issues, and recommended that the Board issuethe appropriate Certifications of Representatives.Having consideredthe Objectionsand theRegional Director's report thereon, we disagreewith the finding that the first objection listed above has no merit.Weagree that there is no merit in the remaining objections.Prior to the elections there were posted on the premises of Dedman2 International Association of Machinists and United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, are herein called' respectively, the I. A. M.,and the,Steelworkers., DEDMAN FOUNDRY- & MACHINE COMPANY611Foundry & Machine Company, herein called the Company, electionnotices which displayed sample ballots, designated respectively as"A", "B", and "C".These ballots corresponded to the three groups ofemployees among whom elections were to be held. Since no objectionhas been filed with respect to the election among the employees ingroup "A", it is unnecessary to discuss the balloting therein.Throughinadvertence, 225 official ballots, providing for a choice among theI.A. M., the Steelworkers, the Foundry Workers, or none, were pre-pared which bore the designation "C" instead of "B", and 50 officialballots, providing for a choice among the Steelworkers, the FoundryWorkers, or neither, were prepared which bore the designation "B"instead of "C". Iii order to correct the ballots improperly designated,and in order for there to be sufficient ballots for the employees in group"C", numbering approximately 181, the Board agent and observers ofthe various parties agreed on a procedure which was used in the elec-tions.As there were only 9 eligible employees in group "B" who pre-sented themselves at the polls, they were handed ballots from the lotof 225 which correctly provided for 4 places, and on which the desig-nations were changed by pencil marking from "C" to "B".3By usinga red peniil to scratch out the first choice, which contained the nameof the I. A. M., the balance of the lot of 225 ballots were given to thevoters in group "C", along with the 50 ballots, designated "B", whichwere changed to "C", and which properly contained 3 places.The Regional Director reports that the agent for the Board readto each eligible voter the corrected ballot and pointed out to each thename, affiliation, and square of the respective selections.Notwith-standing that it agreed to the corrective measures employed to con-form the official ballots to the sample ballots, and notwithstanding theprecautions taken by the agent of the Board, the Foundry Workersnow contends that it was prejudiced by the conduct of the ballot.TheFoundry Workers alleges that some of the voters were lacking in suf-ficient education to accurately ballot by the use of printed instructions,and that in order to avoid any possible misunderstanding on the partof the employees it had instructed them to designate and vote in thesecond square of ballot "C". It further alleges that a substantial num-ber of the employees faithfully followed these instructions, and, not-withstanding that the first square on ballot "C" had been scratchedthrough, such employees checked the second square, which containedthe name of the Steelworkers rather than the name of the FoundryWorkers.Since, under the circumstances herein, there is no way to be certainthat some of the employees were not confused or misled by the cor-rected ballots, we are of the opinion that the doubt can best be resolvedaOne ballot was not changed from "C" to "B"However, as the vote thereon was castfoi the I A. Al., the parties agreed that'it should be credited to the I. A. M.549875-44-vol. 52-40 612DECISIONS OF NATIONAL LABOR RELATIONS' BOARDby a second election.4 ' We shall, therefore, order a second electionamong the employees in group "C", who were employed during the pay-roll period immediately preceding the Direction of Election herein.Although the Foundry Workers now takes the position that itsname should not have appeared on the ballots for the "B" group, wepoint out that at no time prior to the election did it ask to have itsname withdrawn. In any event we find that the Foundry Workerswas not prejudiced by the appearance of its name on the ballot.Sinceno objections have been raised by any of the other parties, we shallnot direct a new election in group "B".In the Decision and Direction of Elections previously referred to,the Board made no final determination as to the appropriate unitor units.Inasmuch as the employees in group "A" have selected theSteelworkers as their representative, and inasmuch as the Steelwork-ers remains on the ballot in the second election among the employeesin group "C", we can make no unit finding as to group "A" until afterthe results of the second election are obtained.We can, however, makea final determination as to group "B" since a majority in that grouphas selected the I. A. M.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all machinists, including all employees in the machineshop except pattern makers, electricians, porters, and truck drivers,an°d including maintenance and repair machinists and test bar men,but excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY OERTIFIED that International Association of Machinistshas been designated and selected by a majority of the machinistsof Dedman Foundry & Machine Company, Houston, Texas, includingall employees in the machine shop except pattern makers, electricians,porters, and truck drivers, and including maintenance and repairmachinists and test bar men, but excluding all supervisory em-4The Foundry workers requests that a second election not be heldHowever, theobjection to the conduct of the ballot in group "C", which we found above to havemerit, necessarily requires that a second election be heldin that group.The request Ishereby denied. DEDMAN FOUNDRY & MACHINE COMPANY613Tloyees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, International Association of Machin-ists is the exclusive representatve of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dedman Foundry& Machine Company, Houston, Texas, an` election by secret ballotshall be conducted as early as possible, but not later than fifteen{15) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the production and maintenance employees who wereemployed during the pay-roll period immediately preceding the date,of this Direction, including pattern makers, electricians, porters, andtruck drivers, and including such employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex--eluding officials, office and clerical employees, watchmen, welders, cut-ters or burners, and those employees regularly employed. as theirhelpers, machinists, maintenance and repair- machinists, test bar men,all employees in the machine shop not specifically included herein, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, and excluding any who have sincequit or been discharged for cause, to determine whether they de-sire to be represented by United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations,- or by InternationalMolders & Foundry Workers of North America, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.CHAIRMAN Mulls took no part in the consideration of the aboveSupplemental Decision, Certification of Representatives and SecondDirection of Election.